Citation Nr: 0929097	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  04-01 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for osteochondritis dissecans of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran had active military service in the United States 
Army from September 1987 to February 1992, during the Gulf 
War Era.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The Veteran testified at a Travel Board hearing in March 
2009.  A transcript of that hearing is associated with the 
claims file.

The issue of entitlement to service connection for hearing 
loss was granted in an October 2007 rating decision and is no 
longer on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the March 2009 hearing, the Veteran testified that his 
osteochondritis dissecans of the left knee has worsened since 
his last VA examination in October 2006.  He indicated that 
he had increased knee pain and limitation of motion as well 
as instability of the knee.  
 
The VA Office of General Counsel has held that, while a lapse 
of time in and of itself does not necessarily require a re-
examination in rating cases, a further examination is needed 
in instances where the Veteran has reported a worsening in 
the disability since his last examination.  See VAOPGCPREC 
11-95 (Apr. 7, 1995).  Therefore, additional development is 
warranted to obtain a new VA examination and to obtain the 
Veteran's most current VA medical records, pursuant to 38 
C.F.R. §3.159(c)(2).

The U.S. Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peak, 22 Vet App. 37 (2008), held that 
section 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate a claim, he must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

The Veteran was provided with VCAA notice letters that do not 
comply with the notice requirements outlined in Vasquez.  On 
remand, the RO should ensure that content-complying VCAA 
notice has been provided for this issue.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran and 
his representative a letter that complies 
with the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as amended by 73 Fed. Reg. 
23,353-356 (April 30, 2008).

The letter should notify the claimant 
that, to substantiate such a claim for an 
increased rating: 1)  the claimant must 
provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on the 
claimant's employment and daily life; 2)  
if the diagnostic code under which the 
claimant is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the claimant demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
of that worsening on the claimant's 
employment and daily life (such as a 
specific measurement or test result), the 
Secretary must provide at least general 
notice of that requirement to the 
claimant; 3)  the claimant must be 
notified that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
diagnostic codes; and 4)  the notice must 
also provide examples of the types of 
medical and lay evidence that the 
claimant may submit (or ask VA to obtain) 
that are relevant to establishing 
entitlement to increased compensation, as 
outlined in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).

2.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are 
not currently associated with the 
Veteran's claims file should be requested 
from July 2006 to the present.  All 
records obtained pursuant to this request 
must be included in the Veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

3.  Then, the Veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the symptoms and 
severity of his osteochondritis dissecans 
of the left knee.  The Veteran's claims 
file must be made available to the 
examiner, and the examiner is requested 
to review the entire claims file in 
conjunction with the examination. 
 
All tests and studies, including range of 
motion testing, deemed necessary by the 
examiner should be performed.   
 
A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  Thereafter, the RO should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal remains denied, 
the Veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




